Citation Nr: 0637205	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $2,419.87, including whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel




INTRODUCTION

The veteran had active service from November 1941 to 
September 1947.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of a Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The RO in Togus, 
Maine, had jurisdiction at the time the pension payments in 
question were made.  But the RO in Roanoke now has 
jurisdiction over the claims file since the veteran relocated 
to Virginia.

In a January 2003 letter, which was received at the Roanoke 
RO in February 2003, the veteran informed the RO that he was 
moving to Richmond, Virginia, the next week and provided his 
new Richmond address.  He also requested a local hearing to 
be held at Richmond.  An April 2003 RO letter informed him 
that a hearing was scheduled at the Roanoke office for May 8, 
2003.  The letter was mailed to the Richmond address he had 
provided, and there is no indication of it having been 
returned as undeliverable.  But he failed to report for the 
scheduled hearing.

For good cause shown, however, that being the veteran's age, 
the Board advanced this case on the docket in November 2006.  
See 38 C.F.R. § 20.900(c) (2006).

Regrettably, though, this case must be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before being decided.  
VA will notify the veteran if further action is required on 
his part.




REMAND

A September 1998 rating decision granted the veteran a 
nonservice-connected pension; his monthly payments commenced 
effective May 1, 1998.  The claims file reflects a fair 
amount of correspondence between the Togus RO and the veteran 
related to efforts to clarify his and his wife's medical 
expenses deemed deductible from their income.  An April 2000 
RO letter informed him that, as of January 2000, his monthly 
pension was $381.00 per month.

In May 2001, a letter from the Togus RO informed the veteran 
that it had become aware of his and his wife's interest 
income - totaling $1,680.00, which was previously unreported 
by them, and that the entire amount would be attributed to 
them unless medical and other allowable expenses were 
submitted by the veteran to offset them.  The May 2001 letter 
further informed the veteran that his pension benefits were 
suspended pending receipt of an Eligibility Verification Form 
(EVR).  After receiving no response from him, a July 2001 RO 
letter informed him that his pension benefits were terminated 
as of March 1, 2001.

In August 2001, however, the veteran's wife informed the 
Togus RO that he was incarcerated in Maine in April 2001 
pending extradition to Virginia, and that he was sentenced to 
imprisonment in July 2000 in Virginia.  That August 2001 
letter was the first notice VA received concerning his 
incarceration.  The RO eventually confirmed that he was 
sentenced to imprisonment in July 2000, and he was paroled in 
February 2002.  The earliest correspondence from him related 
to his incarceration was a December 2001 letter wherein he 
informed the RO that he was slated for release in February 
2002 (when paroled).  The RO's December 2001 response letter 
informed him that he could reapply for his benefits in March 
2002, which he did.

If any individual to or for whom pension is being paid under 
a public or private law administered by VA is imprisoned in a 
Federal, State or local penal institution as the result of 
conviction of a felony or misdemeanor, the pension payments 
will be discontinued effective on the 61st day of 
imprisonment following conviction.  


The payee will be informed of his or her rights and the 
rights of dependents to payments while he or she is 
imprisoned, as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment.  See 38 C.F.R. § 3.666 (2006).

A September 2002 RO letter informed the veteran that the stop 
date for his pension was September 19, 2000, the 61st day 
after his imprisonment following conviction.  A January 2003 
letter issued by the Roanoke RO informed him of the 
overpayment of pension that had resulted from his failure to 
inform the RO of his incarceration as required by applicable 
regulation.  He was further informed that, because he failed 
to submit an Eligibility Verification Report for the year 
2000, as required, the termination date for his benefits was 
January 2000.

A January 2003 letter from VA's Debt Management Center (DMC) 
formally informed the veteran of the overpayment of pension 
in the amount of $2,069.00 and demanded payment.  The 
statement of the case (SOC) reflects that, after the 
increased amount from the retroactive termination to January 
2000, and a retroactive offset from the removal of his wife 
from his benefits were applied, the net amount he owed was 
$2,419.87.

The veteran applied for a waiver, which the Committee at the 
Roanoke RO denied in the July 2003 decision at issue.  In his 
July 2003 notice of disagreement (NOD), the veteran requested 
a month-by-month accounting of all checks VA had issued him 
since January 2000, both those that were cashed or not 
cashed.  The Roanoke RO's only response to this audit request 
was one sentence in the SOC indicating all checks issued 
prior to January 14, 2003 were sent by the Togus RO, and that 
he should contact that office if he needed a list of those 
checks.

Although the notice and duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq., are not applicable to waiver requests, see Barger v. 
Principi, 16 Vet. App. 132 (2002), the veteran is still 
entitled to information pertinent to the validity of the 
creation of his asserted indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 450 (1991).

Since the August 2001 letter from the veteran's wife 
indicates that, during his incarceration, she was cashing his 
checks and using the proceeds until his benefits were 
terminated, his request for an accounting of his payments was 
reasonable and related to the proceedings.

At the very least, the Roanoke RO should have searched for a 
listing of the checks in question or, if not possible or 
feasible, referred the matter to the Togus RO where the 
checks reportedly originated.  More recent information in the 
claims file indicates the veteran has relocated to Maine.  
Thus, the Roanoke RO should consider transferring 
jurisdiction of this case back to that RO, including to 
perform the requested accounting contesting the validity of 
the debt.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The appropriate RO (in Roanoke, VA or 
Togus, ME) must provide the veteran a 
month-by-month accounting of his pension 
checks issued since January 2000, both 
those that were negotiated as well as the 
others that were not.  Give the veteran 
time to respond to this audit with any 
additional evidence and/or argument he 
would like considered in his waiver 
request.

2.  Then readjudicate the waiver request 
in light of any additional evidence 
submitted.  If the claim remains denied, 
send the veteran and his representative a 
supplemental SOC (SSOC) and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


